Citation Nr: 1029800	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  07-23 306	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military 
and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

INTRODUCTION

The Veteran had active service from January 1966 to June 1970.  

This matter comes before the Board of Veterans Appeals (Board) on 
appeal of rating decisions of the Philadelphia, Pennsylvania, 
regional office (RO) of the Department of Veterans Affairs (VA).  

FINDING OF FACT

On July 28, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.

	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is dismissed.




		
JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


